

115 S135 IS: Ocmulgee Mounds National Historical Park Boundary Revision Act 
U.S. Senate
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 135IN THE SENATE OF THE UNITED STATESJanuary 12, 2017Mr. Isakson (for himself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo redesignate Ocmulgee National Monument in the State of Georgia and revise its boundary, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Ocmulgee Mounds National Historical Park Boundary Revision Act . 2.DefinitionsIn this Act:
 (1)MapThe term map means the map entitled Ocmulgee National Monument Proposed Boundary Adjustment, numbered 363/125996, and dated January 2016. (2)Historical parkThe term Historical Park means the Ocmulgee Mounds National Historical Park in the State of Georgia, as redesignated in section 3.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Ocmulgee Mounds National Historical Park (a)RedesignationOcmulgee National Monument, established pursuant to the Act of June 14, 1934 (48 Stat. 958), shall be known and designated as Ocmulgee Mounds National Historical Park.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to Ocmulgee National Monument, other than in this Act, shall be deemed to be a reference to Ocmulgee Mounds National Historical Park. 4.Boundary adjustment (a)In generalThe boundary of the Historical Park is revised to include approximately 2,100 acres, as generally depicted on the map.
 (b)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service, the Department of the Interior.
			5.Land acquisition; no buffer zones
 (a)Land acquisitionThe Secretary is authorized to acquire land and interests in land within the boundaries of the Historical Park by donation or exchange only (and in the case of an exchange, no payment may be made by the Secretary to any landowner). The Secretary may not acquire by condemnation any land or interest in land within the boundaries of the Historical Park. No private property or non-Federal public property shall be included within the boundaries of the Historical Park without the written consent of the owner of such property.
 (b)No buffer zonesNothing in this Act, the establishment of the Historical Park, or the management of the Historical Park shall be construed to create buffer zones outside of the Historical Park. That an activity or use can be seen or heard from within the Historical Park shall not preclude the conduct of that activity or use outside the Historical Park.
 6.AdministrationThe Secretary shall administer any land acquired under section 5 as part of the Historical Park in accordance with applicable laws and regulations.
		7.Ocmulgee River corridor special resource study
 (a)In generalThe Secretary shall conduct a special resource study of the Ocmulgee River corridor between the cities of Macon, Georgia, and Hawkinsville, Georgia, to determine—
 (1)the national significance of the study area; (2)the suitability and feasibility of adding lands in the study area to the National Park System; and
 (3)the methods and means for the protection and interpretation of the study area by the National Park Service, other Federal, State, local government entities, affiliated federally recognized Indian tribes, or private or nonprofit organizations.
 (b)CriteriaThe Secretary shall conduct the study authorized by this Act in accordance with section 100507 of title 54, United States Code.
 (c)Results of studyNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate—
 (1)the results of the study; and (2)any findings, conclusions, and recommendations of the Secretary.